148 F.Supp.2d 426 (2000)
Michael A. HARRIS, Plaintiff,
v.
UNITED STATES of America, Defendant.
No. CIV A 00-5194 JEI.
United States District Court, D. New Jersey.
December 7, 2000.
*427 Paul A. Blaine, A.U.S.A., Office of the United States Attorney, Camden, NJ, Counsel for Defendant.
Prior report: 119 F.Supp.2d 458.

ORDER VACATING ORDER DISMISSING PETITION AND RE-OPENING CASE
IRENAS, District Judge:
This matter having come before the Court upon its own motion and upon the filing of a copy of the jury charge transcript in the matter of United States v. Michael A. Harris, Criminal No. 93-001-NN (E.D.Va.), and it appearing that it is necessary to give full consideration to the issues raised in the within petition,
IT IS on this 7th day of December, 2000,
ORDERED THAT the Court's November 1, 2000 Order Dismissing Petition is hereby VACATED and the within matter REOPENED pursuant to Fed.R.Civ.P. 60(b).